FILED
                            NOT FOR PUBLICATION                             MAY 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ADRIAN COOPER,                                   No. 15-15354

               Plaintiff - Appellant,            D.C. No. 4:14-cv-02108-JAS-
                                                 PSOT
 v.

ROBERT McFADDEN, Regional                        MEMORANDUM*
Director; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     James Alan Soto, District Judge, Presiding

                             Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

      Adrian Cooper appeals from the district court’s judgment dismissing his

action brought under Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971), alleging malicious prosecution and equal


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
protection claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28

U.S.C. § 1915A). We reverse and remand.

       Dismissal of Cooper’s malicious prosecution and equal protection claims at

the screening stage was premature because, taking Cooper’s allegations as true and

drawing all reasonable inferences in his favor, Cooper sufficiently alleged that

defendants Peterson, Campbell, and Cranford assaulted Cooper and prosecuted him

with the purpose of denying him equal protection because Cooper was an African

American who pursued grievances. See Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.”); Lacey v. Maricopa County, 693 F.3d 896 (9th Cir.

2012) (en banc) (to state a constitutional claim for malicious prosecution, a

plaintiff must allege “that the defendants prosecuted [him] with malice and without

probable cause, and that they did so for the purpose of denying [him] equal

protection or another specific constitutional right” (citation and internal quotation

marks omitted)); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (“To

state a claim . . . for a violation of the Equal Protection Clause . . . a plaintiff must

show that the defendants acted with an intent or purpose to discriminate against the


                                             2                                      15-15354
plaintiff based upon membership in a protected class.”).

      We do not address the district court’s dismissal of Cooper’s claims against

defendant McFadden as Cooper did not raise these claims in his opening brief. See

Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[A]rguments not raised by

party in its opening brief are deemed waived.”).

      REVERSED and REMANDED.




                                         3                                   15-15354